Exhibit 10.3

AMENDMENT NO. 1 TO RECLASSIFICATION AGREEMENT

AMENDMENT NO. 1 (this “Amendment”), dated as of March 22, 2018, to that certain
Reclassification Agreement, dated as of December 5, 2016 (the “Reclassification
Agreement”), by and between Forest City Realty Trust, Inc., a Maryland
corporation (the “Company”) and RMS, Limited Partnership, an Ohio limited
partnership (“RMS”). All capitalized terms used in this Amendment shall have the
meanings assigned to such terms in the Reclassification Agreement or as
otherwise defined elsewhere in this Amendment unless the context clearly
indicates otherwise.

RECITALS

WHEREAS, in accordance with Section 8.7 of the Reclassification Agreement, the
parties to the Reclassification Agreement desire to amend certain terms of the
Reclassification Agreement as set forth in this Amendment;

WHEREAS, substantially concurrently with the execution of this Amendment, the
Company is entering into an Agreement (the “Starboard Agreement”) with Starboard
Value LP and the other entities and natural persons listed on Exhibit A to the
Starboard Agreement (collectively, “Starboard”), in the form attached as Exhibit
1 hereto pursuant to which, among other things, Starboard and the Company are
independently addressing certain Board matters between the Company and
Starboard.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and RMS
hereby agree to amend the Reclassification Agreement as follows:

Section 1.

The definition of “Continuing RMS Designees” contained in Section 1.1 of the
Reclassification Agreement shall be amended and restated as follows:

“Continuing RMS Designee” means one individual designated by RMS reasonably
acceptable to the Corporate Governance and Nominating Committee (it being
understood that any individual who is then an Initial RMS Designee and each of
Brian J. Ratner, Ronald A. Ratner and Deborah Ratner Salzberg shall be deemed to
be reasonably acceptable to the Corporate Governance and Nominating Committee
unless such individual shall have been indicted or convicted of a felony) or, if
RMS fails to make such designation 15 Business Days prior to the first
anniversary of mailing of the Company’s proxy statement with respect to the 2019
Annual Meeting, one individuals who is a Ratner Family Member who shall be
designated by the Board); provided, however, that if a Continuing RMS Designee
that is a director (i) prior to the 2022 Annual Meeting, voluntarily resigns as
director of the Company, becomes unable



--------------------------------------------------------------------------------

to serve as a director of the Company as a result of incapacity, dies, or
(ii) prior to the 2021 Annual Meeting, indicates to RMS and the Board in writing
that he or she is unwilling to stand for election as a director of the Company
at the 2020 Annual Meeting or 2021 Annual Meeting, as the case may be, or fails
to be re-elected as a director at any annual meeting of Stockholders at which
such Continuing RMS Designee was nominated for election pursuant to
Section 5.8(d) (and the Board accepts such Continuing RMS Designee’s
resignation, in the event there was no election contest at such annual meeting
and such Continuing RMS Designee was standing for re-election) then, in each
case, such person shall no longer be a Continuing RMS Designee and RMS shall be
entitled to designate a replacement individual reasonably acceptable to the
Corporate Governance and Nominating Committee, who shall thereupon be deemed to
be a “Continuing RMS Designee.”

Section 2. The definition of “Initial RMS Designee” contained in Section 1.1 of
the Reclassification Agreement shall be amended and restated as follows:

“Initial RMS Designee” means James A. Ratner; provided, however, that if the
Initial RMS Designee that is a director (i) prior to the 2020 Annual Meeting,
voluntarily resigns as director of the Company, becomes unable to serve as a
director of the Company as a result of incapacity, or dies, or (ii) prior to the
2019 Annual Meeting, indicates to RMS and the Board in writing that he or she is
unwilling to stand for election as a director of the Company at the 2018 Annual
Meeting or 2019 Annual Meeting, as the case may be, or fails to be re-elected as
a director at any annual meeting of Stockholders at which such Initial RMS
Designee was nominated for election pursuant to Section 5.8(c) (and the Board
accepts such Initial RMS Designee’s resignation, in the event there was no
election contest at such annual meeting and such Initial RMS Designee was
standing for re-election), then, in each case, such person shall no longer be an
Initial RMS Designee, RMS shall be entitled to designate a replacement
individual reasonably acceptable to the Corporate Governance and Nominating
Committee (it being understood that each of Brian J. Ratner, Ronald A. Ratner
and Deborah Ratner Salzberg shall be deemed to be reasonably acceptable to the
Corporate Governance and Nominating Committee unless such individual shall have
been indicted or convicted of a felony) and such individual shall thereupon be
deemed to be an “Initial RMS Designee”

 

-2-



--------------------------------------------------------------------------------

Section 3. Section 5.8(b) of the Reclassification Agreement shall be amended and
restated as follows:

RMS shall take all actions necessary to cause Charles A. Ratner to retire from
the Board effective December 31, 2016. The Board shall prior to December 31,
2016 fill the vacancy created by Charles A. Ratner’s retirement by electing
James A. Ratner to the Board, and James A. Ratner shall have resigned as an
officer of the Company at or before the time he is appointed to the Board, and
shall resign as non-Executive Chairman of the Board at such time as the Board
agrees upon the appointment of a successor Chairman of the Board.

Section 4. Section 5.8 of the Reclassification Agreement shall be amended to add
new clause (i), which clause provides:

Subject to the Company’s Corporate Governance Guidelines and Policies and NYSE
rules and applicable laws, the Board and all applicable committees of the Board
shall take all actions necessary to ensure that at any time prior to the 2022
Annual Meeting, any committee of the Board that is established or reconstituted
on or after March 22, 2018 shall include the Initial RMS Designee (if then
serving on the Board) or the Continuing RMS Designee (if then serving on the
Board) as applicable.

Section 5. Section 5.8 of the Reclassification Agreement shall be amended to add
new clause (j), which clause provides:

RMS agrees that the Board or any committee thereof, in the exercise of its
duties under Maryland law, may recuse the Initial RMS Designee or the Continuing
RMS Designee, as applicable, that is a partner or employee of RMS from any Board
or committee meeting or portion thereof at which the Board or any such committee
is evaluating and/or taking action with respect to (A) the exercise of any of
the Company’s rights or enforcement of any of the obligations under this
Agreement with respect to RMS, (B) any action taken in response to actions taken
or proposed by RMS or its Affiliates with respect to the Company, or (C) any
proposed transaction between the Company and RMS or its Affiliates.

Section 6. Section 5.8 of the Reclassification Agreement shall be amended to add
new clause (k), which clause provides:

Notwithstanding anything to the contrary, in order to be entitled to be
nominated, recommended or appointed as a director in accordance with this
Section 5.8, each New Independent RMS Designee must (A) qualify as “independent”
pursuant to NYSE listing standards, (B) have relevant financial and business
experience to be a director of the Company, and (C) satisfy the publicly
disclosed guidelines and policies with respect to service on the Board (clauses
(A)-(C), collectively, the “Director Criteria”).

 

-3-



--------------------------------------------------------------------------------

Section 7. Section 5.8 of the Reclassification Agreement shall be amended to add
new clause (l), which clause provides:

Subject to such designee satisfying the Director Criteria (as determined by the
Nominating Committee in good faith), the Board (and all applicable committees
thereof) shall nominate an individual designated by RMS (the “New Independent
RMS Designee”) for election as a director of the Company at each of the 2018
Annual Meeting, 2019 Annual Meeting, 2020 Annual Meeting and 2021 Annual Meeting
and recommend to the Stockholders that they vote to elect the New Independent
RMS Designee at such annual meeting; provided that if the Nominating Committee
determines that any designee does not satisfy the Director Criteria, RMS shall
be entitled to designate an alternative New Independent RMS Designee. The
Company agrees to include in the Company’s proxy statement with respect to each
such annual meeting the New Independent RMS Designee in the slate of nominees
recommended by the Board (and all applicable committees thereof). If, prior to
the 2022 Annual Meeting, a New Independent RMS Designee who is a director
voluntarily resigns as a director of the Company, becomes unable to serve as a
director of the Company as a result of incapacity or dies, the Board shall
promptly elect a replacement New Independent RMS Designee as a director of the
Company. Subject to the Company’s Corporate Governance Guidelines and Policies
and NYSE rules and applicable laws, the Board (and all applicable committees
thereof) shall take all actions necessary to ensure that the New Independent RMS
Designee shall be a member of the Compensation Committee of the Board at all
times prior to the 2022 Annual Meeting. Notwithstanding anything to the contrary
contained in this Section 5.8(l), any obligation of the Company and the Board
(or any committee thereof) contained in this Section 5.8(l) shall immediately
and permanently terminate in the event that at any time after the 2019 Annual
Meeting the Ratner Family Members, in the aggregate, cease to beneficially own
18,153,421 shares of Class A Common Stock (adjusted for any stock dividend,
stock split, reverse stock split or similar transaction after the date hereof)
(or any successor security).

Section 8. Section 5.8 of the Reclassification Agreement shall be amended to add
new clause (m), which clause provides:

The Initial RMS Designee or Continuing RMS Designee, if he or she wishes to do
so, may provide confidential information of the Company which he or she learns
in his or her capacity as a director of the Company, including discussions or
matters considered in meetings of the Board or Board committees (collectively,
“Company Confidential Information”), to RMS, its Affiliates and Associates and
legal and financial advisers (collectively, “RMS Representatives”), in each case
solely to the extent such RMS Representatives need to know such information in
connection with RMS’s investment in the Company; provided, however, that the
Initial RMS Designee or Continuing RMS Designee shall (a) not further disclose
such Company Confidential Information (other than to RMS

 

-4-



--------------------------------------------------------------------------------

Representatives solely to the extent such RMS Representatives need to know such
information in connection with RMS’s investment in the Company) for any reason,
(b) inform such RMS Representatives of the confidential nature of any such
Company Confidential Information and (c) cause such RMS Representatives to
(i) refrain from further disclosing such Company Confidential Information
(whether to any company in which RMS has an investment or otherwise), by any
means, and (ii) not use such Company Confidential Information in any way other
than in connection with RMS’s investment in the Company.

Section 9. Section 8.7 of the Reclassification Agreement shall be amended and
restated as follows:

This Agreement may not be altered, amended or supplemented, except by an
agreement in writing signed by the parties hereto.

Section 10. Notwithstanding anything to the contrary contained in the
Reclassification or this Amendment, if Starboard satisfies the Starboard Minimum
Ownership Threshold (as defined in the Starboard Agreement) at the time of any
designation or proposed replacement of an Initial RMS Designee or Continuing RMS
Designee, RMS shall only designate (i) James A. Ratner, (ii) any of the
following individuals to the extent no longer employed by the Company: Brian J.
Ratner, Ronald A. Ratner or Deborah Ratner Salzberg, or (iii) any other designee
that satisfies the Director Criteria.

Section 11. The terms and provisions of Article VIII of the Reclassification
Agreement are incorporated herein by reference as if set forth herein in their
entirety and shall apply mutatis mutandis to this Amendment.

Section 12. This Amendment may be executed by manual or electronic signature or
any combination of the foregoing, in counterparts, which together shall
constitute one agreement.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

FOREST CITY REALTY TRUST, INC.

By:  

/s/ David J. LaRue

 

Name: David J. LaRue

 

Title: President and CEO

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

RMS, Limited Partnership

By:  

/s/ Samuel L. Miller

 

Name:

 

Samuel L. Miller

 

Title:

 

General Partner

 

By:  

/s/ Abraham Miller

 

Name:

 

Abraham Miller

 

Title:

 

General Partner

 

By:  

/s/ Brian J. Ratner

 

Name:

 

Brian J. Ratner

 

Title:

 

General Partner

 

By:  

/s/ Charles A. Ratner

 

Name:

 

Charles A. Ratner

 

Title:

 

General Partner

 

By:  

/s/ Deborah Ratner-Salzberg

 

Name:

 

Deborah Ratner-Salzberg

 

Title:

 

General Partner

 

By:  

/s/ Ronald A. Ratner

 

Name:

 

Ronald A. Ratner

 

Title:

 

General Partner

 

By:  

/s/ Joan K. Shafran

 

Name:

 

Joan K. Shafran

 

Title:

 

General Partner

 

[Signature Page to Amendment No. 1]